DETAILED ACTION

Application Status
Claims 1-2 are pending and have been examined in this application.
	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 15 June 2021 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/642909 in view of Uehara (JP 2012126296 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the ‘909 application generally teaches the limitations presented in claims 1 and 2 of the instant application, and modifications to the reference application to resolve the difference between the inventions claimed in the reference and instant application would have been obvious to a person having ordinary skill in the art before the time of filing. 
More specifically, claim 11 of the ‘909 application includes a steering device mounted on a vehicle cabin, including a first steering shaft (first shaft portion) connected at one end to a steering wheel and a second steering shaft (second shaft portion) connected at one end to another end of the first steering shaft. Also taught by claim 11 of ‘909 reference is a coaxial motor and the second steering shaft is extendible and retractable in an axial direction (as understood by the telescoping limitation of claim 11 of the ‘909 application. Claim 1 of the instant application differs from the invention of claim 11 of the ‘909 application because claim 11 does not specifically disclose that the second steering shaft is disposed below the first steering shaft and the one end located above a floor of the cabin, does not specify that the cabin is tiltable, and does not claim a cylindrical upper and lower cover for peripherally covering the upper and lower steering shafts. 
It is noted that claim 11 of the ‘909 application clearly describes that the first steering shaft is connected directly to the steering wheel. A person having ordinary skill in the art at the time the invention was filed would understand as a matter of common sense that the first and second steering shafts of claim 11 of the ‘909 application would have the claimed spatial arrangement of claim 1 of the instant application, since it is understood in the steering column art that the steering wheel is generally the top most element in a steering device. 
With respect to the cab being tiltable, while claim 11 of the ‘909 reference does not disclose a tiltable cabin, the Examiner takes Official Notice that tiltable cabins are well known in the vehicle art. Tiltable cabins are useful in vehicles because they allow for maintenance access to engine components located under the cabin. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a tiltable cabin with the cabin of claim 11 of the ‘909 application, in order to provide engine access. With respect to claim 2, a person having ordinary skill understands that telescoping shafts generally include shafts and cylindrical members.
Regarding the limitations in claim 1 of the instant application directed to upper and lower covers, the ‘909 reference does not claim a cylindrical upper cover covering peripherally the first steering shaft, or a cylindrical lower cover having an upper end connected to a lower end of the upper cover and a lower end fixed to the floor of the vehicle cabin. 
Uehara discloses a steering device for a vehicle having a tiltable vehicle cabin, the steering device comprising: a first steering shaft (7, Fig. 1), a second steering shaft (9), a cylindrical upper cover (14) covering peripherally the first steering shaft, and a cylindrical lower cover (15) having an upper end connected to a lower end of the upper cover and a lower end fixed to the floor of the vehicle cabin. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the invention claimed in the reference application in view of Uehara to include a cylindrical upper and lower cover as disclosed by Uehara to arrive at the claimed invention and to prevent dust and debris from being introduced between moving parts of the steering shaft assembly.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim12 of copending Application No. 16/642911 in view of Uehara (JP 2012126296 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘911 reference generally teaches the limitations presented in claims 1 and 2 of the instant application, and modifications to the reference application to resolve the difference between the inventions claimed in the reference and instant application would have been obvious to a person having ordinary skill in the art before the time of filing. 
More specifically, claim 12 of the ‘909 application includes a steering device mounted on a vehicle cabin, including a first steering shaft (first shaft portion) connected at one end to a steering wheel and a second steering shaft (second shaft portion) connected at one end to another end of the first steering shaft. Also taught by claim 12 of ‘911 reference is a coaxial motor and the second steering shaft is extendible and retractable in an axial direction (as understood by the telescoping limitation of claim 12 of the ‘911 application.
Claim 1 of the instant application differs from the invention of claim 12 of the ‘911 application because claim 12 does not specifically disclose that the second steering shaft is disposed below the first steering shaft and the one end located above a floor of the cabin, does not specify that the cabin is tiltable, and does not claim an upper and lower cover as claimed in claim 1 of the instant application.
 It is noted that the first steering shaft of claim 12 of the ‘911 application clearly describes that the first steering shaft is connected directly to the steering wheel. A person having ordinary skill in the art at the time the invention was filed would understand as a matter of common sense that the first and second steering shafts of claim 12 of the ‘909 application would have the claimed spatial arrangement of claim 1 of the instant application, since it is understood in the steering column art that the steering wheel is generally the top most element in a steering device.
 With respect to the cab being tiltable, while claim 12 of the ‘911 reference does not disclose a tiltable cabin, the Examiner takes Official Notice that tiltable cabins are well known in the vehicle art. Tiltable cabins are useful in vehicles because they allow for maintenance access to engine components located under the cabin. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a tiltable cabin with the cabin of claim 12 of the ‘911 application, in order to provide engine access. With respect to claim 2, a person having ordinary skill understands that telescoping shafts generally include shafts and cylindrical members.
Regarding the limitations in claim 1 of the instant application directed to upper and lower covers, the ‘909 reference does not claim or suggest in the claim language, a cylindrical upper cover covering peripherally the first steering shaft, or a cylindrical lower cover having an upper end connected to a lower end of the upper cover and a lower end fixed to the floor of the vehicle cabin. 
Uehara discloses a steering device for a vehicle having a tiltable vehicle cabin, the steering device comprising: a first steering shaft (7, Fig. 1), a second steering shaft (9), a cylindrical upper cover (14) covering peripherally the first steering shaft, and a cylindrical lower cover (15) having an upper end connected to a lower end of the upper cover and a lower end fixed to the floor of the vehicle cabin. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the invention claimed in the reference application in view of Uehara to include a cylindrical upper and lower cover as disclosed by Uehara to arrive at the claimed invention and to prevent dust and debris from being introduced between moving parts of the steering shaft assembly.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson
(WO 2012060744 A1) in view of Morikawa (EP 1985520 A1) and Uehara (JP 2012126296 A).
With respect to claim 1, Andersson discloses: A steering device (Fig. 1) to be mounted on a vehicle having a tiltable vehicle cabin (12), the steering device comprising: a first steering shaft (21) connected at one end to a steering wheel (14), a second steering shaft (20) disposed below the first steering shaft and connected at one end to another end of the first steering shaft, the one end of the second steering shaft being located above a floor of the tiltable vehicle cabin, wherein the second steering shaft is extendible and retractable in an axial direction (see abstract).
 Andersson is silent in teaching: a coaxial motor including an output shaft arranged coaxially with the first steering shaft, the coaxial motor applying a rotational force to the first steering shaft, and a cylindrical upper cover covering peripherally the first steering shaft; Morikawa discloses a steering device (Fig. 1) having a coaxial motor (37/39, Fig. 2) including an output shaft (15) arranged coaxially with the first steering shaft (14/15, Fig. 2), the coaxial motor applying a rotational force to the first steering shaft. 
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Andersson in view of Morikawa to include a coaxial motor arranged coaxially with the first steering shaft in order to,  “supplement a steering torque that is transferred from the steering operating member to a wheel through the wheel turning unit such that the driver can experience a light and comfortable steering operation” as taught by Morikawa (paragraph [0003]).
Further regarding claim 1, as amended, the combination of Andersson in view of Morikawa fails to teach a cylindrical lower cover having an upper end connected to a lower end of the upper cover and a lower end fixed to the floor of the vehicle cabin.
Uehara discloses a steering device for a vehicle having a tiltable vehicle cabin, the steering device comprising: a first steering shaft (7, Fig. 1), a second steering shaft (9), a cylindrical upper cover (14) covering peripherally the first steering shaft, and a cylindrical lower cover (15) having an upper end connected to a lower end of the upper cover and a lower end fixed to the floor of the vehicle cabin. 
Based on the teaching of Uehara, it would have been obvious to a person having ordinary skill in the art before the time of filing to modify the combination of Andersson and Morikawa to  to include a cylindrical upper and lower cover to arrive at the claimed invention and to prevent dust and debris from being introduced between moving parts of the steering shaft assembly.
With respect to claim 2, Andersson discloses: the second steering shaft (20) includes a shaft (not numbered) and a cylindrical member (not numbered, see Fig. 3) surrounding the shaft, the shaft and the cylindrical member being coupled together so as to be relatively slidable in the axial direction (see pg. 4, LL. 28-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses steering columns in general. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616